DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The examiner acknowledges that no information disclosure statement(s) (IDS) submitted.
 
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered. 
Argument 1: The applicant argues that the term's meaning is well-known to one skilled in the relevant art and is satisfactorily defined in the literature, the §112 indefiniteness rejection is prima facie inappropriate (MPEP 608.01(v)(I)).
Response 1: The applicant’s argument is persuasive and corresponding 112(b) rejection has been withdrawn.

Argument 2: The applicant argues that the combination of Kalliola and Baker is inappropriate since it would gut Kalliola’s distance estimation based on angle of arrival in favor of Baker’s determining the distance by performing a radio frequency ranging sequence. 
Response 2: Applicant’s argument has been considered but are moot because the new ground of rejection does not rely on Kalliola. Claim 1 is now rejected with Pature (US 2019/0004168). Claim 13 is now rejected with Pature (US 2019/0004168), in view of Baker et al. (US 2012/003933 A1).

Argument 3: The Office Action unreasonably misinterprets the use of the word "ranging" in the cited portion of RIVIERE as relating to distance determination. Rather, RIVIERE, as cited, at best teaches scanning the radio frequencies from 2400 to 2483.5 MHz.. Given the context of RIVIERE, a PHOSITA would understand that "ranging" in RIVIERE is a synonym for "spanning" a range of frequencies and not for determining or measuring distances.
Response 3: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 describe the ranging being conducted between an advertising interval OR a connection interval, when Drawings clearly show the ranging occurring between advertising AND connection. The applicant needs to clarify.
Claims 2-12 and 20 depends on independent claim 1, and therefore are also rejected. 
Claims 14-19 depends on independent claim 13, and therefore are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pature (US 2019/0004168).
Regarding Claim 1, Pature (‘168) anticipates “a method of determining a distance between a master device and a remote device (paragraph 11: a method for evaluating the distance separating an identifier equipped with a first wireless communication module and a vehicle equipped with a second wireless communication module; Figure 1) comprising: 
communicating bi-directionally between a transceiver of a master device and a transceiver of a remote device with Bluetooth® Low Energy communication (paragraph 12: establishing a wireless link between the first wireless communication module and the second wireless communication module; paragraph 26: the wireless link that is established is of Bluetooth Low Energy type; paragraph 37: Figure 1: vehicle 10 and an identifier 20...the vehicle 10 is equipped with an electronic control unit 11, with a low frequency emitter module 12 and with a communication module 14;  paragraph 41: Figure 1: the communication module 14 is designed to establish a wireless link with other electronic appliances, in this case a link of Bluetooth Low Energy (or BLE) type; paragraph 43: the identifier 20 comprises a control unit 22, a communication circuit 24 and a measurement circuit 26); and 
 determining the distance between the master device and the remote device by performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth® Low Energy communication during downtime of and separate from the Bluetooth® Low Energy communication (paragraph 21:  the method comprises a step, prior to the step of establishing the wireless link, of emitting at least one advertising packet via the second wireless communication module; paragraph 27: an electronic unit for a vehicle, comprising a module for launching the establishment of a wireless link between a first communication module with which an identifier is equipped and a second communication module with which the vehicle is equipped; a module for determining or for receiving a distance estimated on the basis of a propagation time of electromagnetic signals involved in the wireless link that is established; a module for commanding the emission of a signal at the vehicle; and a module for receiving a distance evaluated, at the identifier, by measuring the strength of said emitted signal; paragraph 41: emit and receive high-frequency electromagnetic signals (typically with a frequency of greater than 1 MHz, or even 500 MHz), in this case in the 2.4 GHz band; paragraphs 53-60: emission of advertising packets by vehicle 10, an identifier entering an area receives the packets and emits a response, distance d is estimated based on the received response, and then a connection is established).”
Regarding Claim 2, which is dependent on independent claim 1, Pature (‘168) anticipates the method of claim 1. Pature (‘168) further anticipates “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device (paragraphs 53-60: emission of advertising packets by vehicle 10, an identifier entering an area receives the packets and emits a response, distance d is estimated based on the received response, and then a connection is established”.
Regarding Claim 5, which is dependent on independent claim 1, Pature (‘168) anticipates the method of claim 1. Pature (‘168) further anticipates “the radio frequency ranging is at least one of time of flight ranging, phase of flight ranging, angle of arrival ranging, angle of departure ranging, and time difference of arrival ranging (paragraph 13: estimating said distance on the basis of a propagation time of electromagnetic signals involved in the wireless link that is established; paragraph 59: estimating the distanced separating the vehicle 10 and the identifier 20 on the basis of the propagation time of electromagnetic signals used in the context of the connection L that is established, typically by measuring the time of arrival (or TOA) of the received signals or by measuring the phase of the received signals).”
Regarding Claim 6, which is dependent on independent claim 1, which is dependent on independent claim 1, Pature (‘168) anticipates the method of claim 1. Pature (‘168) further anticipates “the Bluetooth® Low Energy communication and the radio frequency ranging sequencing occur in parallel (paragraph 58: after exchanges such as described above, a connection (wireless link L) is established between the communication module 14 and the communication circuit 24, and the electronic control unit 11 of the vehicle 10 and the control unit 22 of the identifier 20 are therefore able to perform various processing operations (or even step E8 for the electronic control unit 11 and step E10 for the control unit 22, respectively) by exchanging data between one another; paragraph 60: the distance d may be estimated by the electronic control unit 11, for example in particular on the basis of information linked to said propagation time and received from the communication module 14...as a variant, the distance d may be estimated within the identifier 20 (for example by the control unit 22) and then transmitted to the electronic control unit 11 via the connection L that is established)”.
Regarding Claim 7, which is dependent on independent claim 1, Pature (‘168) anticipates the method of claim 1. Pature (‘168) further anticipates “the radio frequency ranging sequence is Bluetooth® (paragraph 26: the wireless link that is established is of Bluetooth Low Energy type; paragraph 37: Figure 1: vehicle 10 and an identifier 20 ...the vehicle 10 is equipped with an electronic control unit 11, with a low-frequency emitter module 12 and with a communication module 14; paragraph 41: Figure 1: the communication module 14 is designed to establish a wireless link with other electronic appliances, in this case a link of Bluetooth Low Energy (or BLE) type).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), in view of Baker et al. (US 2012/0003933 A1).
Regarding Claim 8, which is dependent on independent claim 1, Pature (‘168) discloses the method of claim 1. Pature (‘168) does not explicitly disclose “the radio frequency ranging sequence is Ultra-Wideband.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Ultra-Wideband (paragraph 15: ultra-wideband ranging to establish a connection between a sensor device and a gateway device; Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide-band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Baker et al. (‘933) for more secured and precise ranging applications. In addition, all the prior art references (Pature (‘168) and Baker et al. (‘933)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding Claim 10, which is dependent on independent claim 1, Pature (‘168) discloses all the claimed invention. Pature (‘168) teaches “Pature (‘168) the radio frequency ranging sequence is Bluetooth® (paragraph 26: the wireless link that is established is of Bluetooth Low Energy type; paragraph 37: Figure 1: vehicle 10 and an identifier 20...the vehicle 10 is equipped with an electronic control unit 11, with a low-frequency emitter module 12 and with a communication module 14; paragraph 41: Figure 1: the communication module 14 is designed to establish a wireless link with other electronic appliances, in this case a link of Bluetooth Low Energy (or BLE) type). Pature (‘168) does not explicitly disclose “the radio frequency ranging sequence is one or more of Bluetooth®, Ultra-Wideband, and Wi-Fi.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is one or more of Bluetooth®, Ultra-Wideband, and Wi-Fi (paragraph 15: ultra-wideband ranging to establish a connection between a sensor device and a gateway device; Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide band technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Baker et al. (‘933) for more secured and precise ranging applications. In addition, all the prior art references (Pature (‘168) and Baker et al. (‘933)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.
Regarding independent Claim 13, which is has the same limitations of claims 1, 2 and 10 combined, Pature (‘168)/Baker et al. (‘933) discloses all the claimed invention as shown for claims 1, 2 and 10 combined. 
Regarding Claim 17, which is dependent on independent claim 13, Pature (‘168)/Baker et al. (‘933) discloses the method of claim 13. Pature (‘168) further discloses “the Bluetooth® Low Energy communication and the radio frequency ranging sequencing occur in parallel (paragraph 58: after exchanges such as described above, a connection (wireless link L) is established between the communication module 14 and the communication circuit 24, and the electronic control unit 11 of the vehicle 10 and the control unit 22 of the identifier 20 are therefore able to perform various processing operations (or even step E8 for the electronic control unit 11 and step E10 for the control unit 22, respectively) by exchanging data between one another; paragraph 60: the distance d may be estimated by the electronic control unit 11, for example in particular on the basis of information linked to said propagation time and received from the communication module 14...as a variant, the distance d may be estimated within the identifier 20 (for example by the control unit 22) and then transmitted to the electronic control unit 11 via the connection L that is established)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), and further in view of Zhu (US 2016/0286340 A1).
Regarding Claim 3, which is dependent on claim 2, Pature (‘168) discloses the method of claim 2. Pature (‘168) does not explicitly disclose “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds.”
Zhu (‘340) teaches “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds (paragraph 47: In the Bluetooth® discovery process, one device, called a “slave device,” enters an Advertising State to periodically send out one or more advertising packet data units (PDUs) on an advertising radio channel. Control parameters, relating to the Advertising State, and used by the slave device may include the following: (1) advInterval; advDelay; and (3) advertising channel indices…the advInterval parameter may be assigned a value that is an integer multiple of 0.625 milli-seconds (ms) and be in the range of 20 ms to 10.24 seconds).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Zhu (‘340) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Pature (‘168) and  Zhu (‘340)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), and further in view of Love et al. (US 2018/0172664 A1).
Regarding Claim 4, which is dependent on claim 2, Pature (‘168) discloses the method of claim 2. Pature (‘168) does not explicitly disclose “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds.”
Love et al. (‘664) teaches “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds (paragraph 66: In one aspect, handheld relay device 200 and sensor control device 102 can be configured to use advertising and connection schemes in a wireless LAN, for example, that are not supported by the operating systems of reader devices 120. For example, according to the Bluetooth® Low Energy (BTLE) standard protocol, each BTLE device can be configured according to a set of connection parameters, including a connection interval maximum parameter. The connection interval maximum parameter can determine how often a BTLE controller device (e.g., handheld relay device 200) will ask for data from a BTLE peripheral device (e.g., sensor control device 102). According to the BTLE standard protocol, the connection interval must be between 7.5 milliseconds and 4 seconds. (See “Specification of the Bluetooth® System, Covered Core Package version 4.2, Volume 6” at page 76-77 (“4.5.1 Connection Events”).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Love et al. (‘664) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Pature (‘168) and Love et al. (‘664)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Pature (US 2019/0004168), and further in view of Shahar-Doron et al. (US 2020/0319329 A1).
Regarding Claim 9, which is dependent on independent claim 1, Pature (‘168) discloses the method of claim 1. Pature (‘168) does not explicitly disclose “the radio frequency ranging sequence is Wi- Fi.”
Shahar-Doron et al. (‘329) teaches “the radio frequency ranging sequence is Wi- Fi (paragraph 47: the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth® Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network…the Bluetooth® Logic 336 is for enabling the wireless device 300 to perform Bluetooth® communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth®, and/or cellular communications).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Shahar-Doron et al. (‘329) for efficient short-range communication. In addition, all the prior art references (Pature (‘168) and Shahar-Doron et al. (‘329)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

 Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), and further in view of Plain et al. (US 2015/0373749 A1).
Regarding Claim 11, which is dependent on independent claim 1, Pature (‘168) discloses the method of claim 1. Pature (‘168) does not explicitly disclose “the master device is a vehicle, and the remote device is a key fob.”
Plain et al. (‘749) teaches “the master device is a vehicle, and the remote device is a key fob (paragraph 256: In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like. In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a relatively larger cell phone, smart phone, flip-phone, PDA, graphic pad. The mobile wireless device 100 may also be in an automobile or other vehicle).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Plain et al. (‘749) for facilitating secure wireless connection establishment between closely situated apparatuses (Plain et al. (‘749): paragraph 1). In addition, all the prior art references (Pature (‘168) and Plain et al. (‘749)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), and further in view of Desai (US 2008/0279162 A1).
Regarding Claim 12, which is dependent on independent claim 1, Pature (‘168) discloses the method of claim 1. Pature (‘168) does not explicitly disclose “the master device is a cell phone, and the remote device is headphones.”
Desai (‘162) teaches “the master device is a cell phone, and the remote device is headphones (paragraph 43: one or more wireless communication devices can be Bluetooth®-enabled… cell phone host 22 could communicate via Bluetooth® technology with a Bluetooth® headset and place wireless telephone calls via a base station of wireless IP telephone calls via an access point or base station)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Desai (‘162) cooperative transceiving by wireless interface devices [para 3]. In addition, all the prior art references (Pature (‘168) and Desai (‘162)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168)/Baker et al. (US 2012/0003933 A1), and further in view of Zhu (US 2016/0286340 A1).
Regarding Claim 14, which is dependent on claim 13, Pature (‘168)/Baker et al. (‘933) discloses the method of claim 13. Pature (‘168)/Baker et al. (‘933) does not explicitly disclose “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds.”
Zhu (‘340) teaches “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds (paragraph 47: In the Bluetooth® discovery process, one device, called a “slave device,” enters an Advertising State to periodically send out one or more advertising packet data units (PDUs) on an advertising radio channel. Control parameters, relating to the Advertising State, and used by the slave device may include the following: (1) advInterval; advDelay; and (3) advertising channel indices…the advInterval parameter may be assigned a value that is an integer multiple of 0.625 milli-seconds (ms) and be in the range of 20 ms to 10.24 seconds).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168)/Baker et al. (‘933) with the teaching of Zhu (‘340) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Pature (‘168), Baker et al. (‘933) and Zhu (‘340)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168)/Baker et al. (US 2012/0003933 A1), and further in view of Love et al. (US 2018/0172664 A1).
Regarding Claim 15, which is dependent on claim 13, Pature (‘168)/Baker et al. (‘933) discloses the method of claim 13. Pature (‘168)/Baker et al. (‘933) does not explicitly disclose “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds.”
Love et al. (‘664) teaches “when the remote device performs a connection sequence, and the connection interval is between 7.5 milliseconds and 4 seconds (paragraph 66: In one aspect, handheld relay device 200 and sensor control device 102 can be configured to use advertising and connection schemes in a wireless LAN, for example, that are not supported by the operating systems of reader devices 120. For example, according to the Bluetooth® Low Energy (BTLE) standard protocol, each BTLE device can be configured according to a set of connection parameters, including a connection interval maximum parameter. The connection interval maximum parameter can determine how often a BTLE controller device (e.g., handheld relay device 200) will ask for data from a BTLE peripheral device (e.g., sensor control device 102). According to the BTLE standard protocol, the connection interval must be between 7.5 milliseconds and 4 seconds. (See “Specification of the Bluetooth® System, Covered Core Package version 4.2, Volume 6” at page 76-77 (“4.5.1 Connection Events”).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168)/Baker et al. (‘933) with the teaching of Love et al. (‘664) for optimum design choice for particular applications that is well-known to one skilled in the art. In addition, all the prior art references (Pature (‘168), Baker et al. (‘933) and Love et al. (‘664)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices using Bluetooth, proximity detection using radio frequency ranging sequence.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168)/Baker et al. (US 2012/0003933 A1), and further in view of Plain et al. (US 2015/0373749 A1).
Regarding Claim 18, which is dependent on independent claim 13, Pature (‘168)/Baker et al. (‘933) discloses the method of claim 13. Pature (‘168)/Baker et al. (‘933) does not explicitly disclose “the master device is a vehicle, and the remote device is a key fob.”
Plain et al. (‘749) teaches “the master device is a vehicle, and the remote device is a key fob (paragraph 256: In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like. In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a relatively larger cell phone, smart phone, flip-phone, PDA, graphic pad. The mobile wireless device 100 may also be in an automobile or other vehicle).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168)/Baker et al. (‘933) with the teaching of Plain et al. (‘749) for facilitating secure wireless connection establishment between closely situated apparatuses (Plain et al. (‘749) - paragraph 1). In addition, all the prior art references (Pature (‘168), Baker et al. (‘933) and Plain et al. (‘749)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168)/Baker et al. (US 2012/0003933 A1), and further in view of Desai (US 2008/0279162 A1).
Regarding Claim 19, which is dependent on independent claim 13, Pature (‘168)/Baker et al. (‘933) discloses the method of claim 13. Pature (‘168)/Baker et al. (‘933) does not explicitly disclose “the master device is a cell phone, and the remote device is headphones.”
Desai (‘162) teaches “the master device is a cell phone, and the remote device is headphones (paragraph 43: one or more wireless communication devices can be Bluetooth®-enabled… cell phone host 22 could communicate via Bluetooth® technology with a Bluetooth® headset and place wireless telephone calls via a base station of wireless IP telephone calls via an access point or base station)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168)/Baker et al. (‘933) with the teaching of Desai (‘162) cooperative transceiving by wireless interface devices [para 3]. In addition, all the prior art references (Pature (‘168). Baker et al. (‘933) and Desai (‘162)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pature (US 2019/0004168), and further in view of Logan et al. (US 2008/0027599 A1).
Regarding Claim 20, which is dependent on claim 5, Pature (‘168) discloses the method of claim 5. Pature (‘168) does not explicitly disclose “the radio frequency ranging is at least phase of flight ranging, wherein phase shift is measured during an original transmission from the master device and the remote device, and the phase shift is converted to distance.”
Logan et al. (‘599) teaches “the radio frequency ranging is at least phase of flight ranging, wherein phase shift is measured during an original transmission from the master device and the remote device, and the phase shift is converted to distance (paragraph 108: another proximity detection method would require that things that need to be detected wear or carry electronic systems that emit signals… such devices might be Bluetooth devices, or other signal emitters that could be used to detect proximity or emit signals that can only be received within a close range…each vehicle 10 would conversely carry detection equipment able to receive such signals and approximate the distance to the emitting source. Such range detection can be based on signal strength, time of flight if the two devices communicated, phase shifts, or triangulation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Pature (‘168) with the teaching of Logan et al. (‘599) for more secured and precise ranging applications. In addition, all the prior art references Pature (‘168) and Logan et al. (‘599)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, low range communication between devices, proximity detection using radio frequency ranging sequence.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (US 10856160) which teaches performing network discovery /advertisement, and then round trip range estimation for selected devices within a communications range of the device.  A connection request is not required according to the reference.  
Sierra (US 2020/0336303), Jang (US 2020/0305142), which discloses a Bluetooth device being sent a discovery signal, causing the ranging device to wake up and initiate a ranging procedure and establish a Bluetooth link.
Dees (US 2020/0128595) a user activates a button on a device, the device discovers nearby other devices and initiates ranging, upon locating device within range the device initiates connection protocols. 
Levina (US 2019/0135229) low energy BT initiates advertising, pairs devices and performs ranging communications.`	Kapoor et al. (US 9,860,932 B2) describes master device for using connection attribute of electronic accessories connections to facilitate locating an accessory.
Skillermark et al. (US 2018/0199397 A1) describes that the protocol does not include any explicit acknowledgement of the connection request message and such a decoding failure is hence unknown to the initiator, which may assume that the advertiser has received the connection request message and entered connection state at time t1. The advertiser, however, does not receive the connection request message and stays in advertising state. The result is a state mismatch. In relation to the example of FIG. 4, Device 2, in advertising state, will continue to act according to the protocol rules defined for the advertising state, which likely means it will make another try to transmit the advertisement message after some time. Device 1, on the other hand, is in connection state and hence transmits the data packet at time t4. This transmission is, however, destined to fail as the peer device, device 2, is not expecting any packet transmission and does not even try to receive this packet. In BLE, the state mismatch is solved by means of a timeout. In the example of FIG. 4, Device 1 will re-transmit the data packet several times, however, if no response from device 2 is received within some pre-defined time it will cause a time-out in existing methods. The time-out triggers a state change such that device 1 moves from connection state back to initiating state, via the standby state, and the state mismatch is resolved. In BLE, a connection that is created but not established may be considered lost after a time that corresponds to six connection intervals. The length of the connection interval may be configurable and may take values in between 7.5 milliseconds (ms) and 4 seconds (s). The state mismatch is hence resolved after a time between 45 ms or 24 s (para 16).
Burugupalli et al. (US 2020/0015038 A1) describes that the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth® Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth® Logic 336 is for enabling the wireless device 300 to perform Bluetooth® communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth®, and/or cellular communications (para 56).
Bensky et al. (US 2003/0195723 A1) describes that at base station 100, FHSS signal S2A' is received by receiver 103-7 and amplified to produce FHSS signal S2'. The signal S2A' is the same frequency as S3 (generated by synthesizer 103-4), except for a difference in the phase angle due to the propagation distance experienced by signal S1A' and S2A'. Signal S2' is phase compared with the S3 by phase detector 103-6. The phase comparison is performed by generating In-phase (I) and Quadrature (Q) DC signals and performing a simple arithmetic calculation to find the phase shift. I/Q data is stored in memory 105 of the processor 102 (shown in FIG. 3). After I/Q data is collected for a sufficient number of adjacent carrier frequencies, CPU 104 executes a distance measurement algorithm that operates on the stored I/Q data to calculate the distance between the base station 100 and remote station 200 (paragraph 59).
(Claim 4: The wireless communication device according to claim 11, wherein the phase detector comprises: a first mixer for mixing the sequence of carriers of the third RF signal with the corresponding sequence of carriers of the received second RF signal, wherein the first mixer outputs a sequence of DC in-phase components I, a phase shifter for shifting the phase of the sequence of carriers of the third RF signal by 90 degrees, and a second mixer for mixing the sequence of 90 degree phase-shifted carriers with the corresponding sequence of carriers of the received second RF signal, wherein the second mixer outputs a sequence of DC quadrature-phase signals Q, wherein the I and Q components are used to calculate the phase offsets of each of the sequence of carriers of the frequency-converted second RF signal, and wherein the phase offsets are used to calculate the distance between the wireless communication device and the remote wireless device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648